DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-3, 5, 8-10, 12, 15-16, 18 (instant Application 17/021265) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 12- 14 of U.S. Patent No.  10,819,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose obvious version of the instant claims.


Instant Application 17/021,265
U.S. 10,819,572
1. A computer-implemented method comprising: receiving a network flow with a copy-to-CPU bit in an active configuration; identifying one or more packets in the network flow conforming to a flow sampling rate; generating flow metrics from the one or more packets; and transmitting the flow metrics.

Difference: Claim 1 of cited patent discloses obvious version of the claim because “network flow analytics” can be equated to sampling rate” and claim 2 discloses the transmitting step.

2. The method of claim 1, further comprising providing the network flow analytics to one or more assurance platforms.



2. The method of claim 1, further comprising providing the network flow analytics to one or more assurance platforms.

3. The method of claim 1, further comprising changing the copy-to-CPU bit into an inactive configuration.

3. The method of claim 1, wherein the copy-to-CPU bit is set to an off configuration in response to respective configurations of the one or more function flag bits, and the method further comprising setting the one or more function flag bits to an off configuration in response to processing the copied one or more packets.

5. The method of claim 1, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets.

3. The method of claim 1, wherein the copy-to-CPU bit is set to an off configuration in response to respective configurations of the one or more function flag bits, and the method further comprising setting the one or more function flag bits to an off configuration in response to processing the copied one or more packets.



8. A system comprising: at least one processor; and at least one memory storing instructions which when executed causes the at least one processor to: receive a network flow with a copy-to-CPU bit in an active 
Difference: Claim 1 of cited patent discloses obvious version of the claim because “network flow analytics” can be equated to sampling rate” and claim 2 discloses the transmitting step.

8. The system of claim 7, wherein the memory further comprises instructions to provide the network flow analytics to one or more assurance platforms


8. The system of claim 7, wherein the memory further comprises instructions to provide the network flow analytics to one or more assurance platforms
10. The system of claim 8, further comprising instructions, which when executed, causes the at least one processor to change the copy-to-CPU bit into an inactive configuration.
9. The system of claim 7, wherein the copy-to-CPU bit is set to an off configuration in response to respective configurations of the one or more function flag bits, and, wherein the memory further comprises instructions to set the one or more function flag bits to an off configuration in response to processing the copied one or more packets.

12. The system of claim 8, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets.




Difference: Claim 1 of cited patent discloses obvious version of the claim because “network flow analytics” can be equated to sampling rate” and claim 2 discloses the transmitting step.
12. A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: receive network traffic; generate a network traffic flow record associated with the received network traffic, the network traffic flow record including a copy-to-CPU bit and function flag bits, wherein one or more of the function flag bits are in an on configuration; set the copy-to-CPU bit to an on configuration; in response to the copy-to-CPU bit being set to an on configuration, copy one or more packets of the network traffic of the network traffic flow to a cache accessible by a processor; processing the one or more copied packets by one or more functions, based on the one or more function flag bits in the on configuration, to generate network flow analytics; in response to the one or more functions generating network flow analytics, setting the one or more function flag bits to an off configuration; and set the copy-to-CPU bit to an off configuration.
13. The non-transitory computer readable medium of claim 12, wherein the instructions further cause the one or more processors to provide the network flow analytics to one or more assurance platforms.

16. The at least one non-transitory computer readable medium of claim 15, further comprising instructions, which when executed, causes the at least one processor to change the copy-to-CPU bit into an inactive configuration.

14. The non-transitory computer readable medium of claim 12, wherein the copy-to-CPU bit is set to an off configuration in response to respective configurations of the one or more function flag bits, and the instructions further cause the one or more processors to set the one or more function 


wherein the flow metrics are generated based on one or more network 
characteristics applied to the one or more packets. 

14. The non-transitory computer readable medium of claim 12, wherein the copy-to-CPU bit is set to an off configuration in response to respective configurations of the one or more function flag bits, and the instructions further cause the one or more processors to set the one or more function flag bits to an off configuration in response to processing the copied one or more packets.


















Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanasekaran et al (US 2017/0093678 A1) in view of Swenson et al (US 2008/0049774 A1).

	Regarding claim 1, Gnanasekaran ‘678 discloses a computer-implemented method (fig. 5, FC Switch logic 505 which may be implemented using ASICs, integrated circuits to discover and maintain flows, parsing frame headers (e.g., mirror headers), section 0060-0063, see, determination of flow metrics based on mirror command frames received monitored switches of flows, mirroring of frames, section 0033-0035) comprising: receiving a network flow with a copy in an active configuration (see, mirror command frames sent from edge switches to the an analytic and diagnostic node in order to computer flow metrics, section 0027, 0033, 0037, 0042-activation of  mirror command frames, 0045, 048, 0060-mirror headers/header information);  identifying one or more packets (see, discover of each flows in relation to activating of generation of mirror command frames on the monitored  switch, section 0037-0038, 0010-number of data frames, noted: monitoring one or more flows, performance metrics, section 0088) in the network flow conforming to a flow sampling rate (see, number of data frames transported for each flow over a time period, average data rates, section 0057-0058, data rates for each flow/the cumulative data rates are equal to the threshold value, section 0083);  generating flow metrics from the one or more packets (see, average data rates, latency time from the one or more flows, oversubscription, section 0035-0037);  and transmitting the flow metrics (see, the analytic and diagnostic node-platform directed the mirror command frames using  a system monitoring analytics floe to AF port, section 0051, noted: forwarding of cumulative data rates from determined data rates, section 0058).
	Gnanasekaran ‘678 discloses all the claim limitations but fails to explicitly teach: copy-to-CPU bit in an active configuration.
	However, Swenson ‘774 from a similar field of endeavor (see, mirroring of packets, section 0048, 0056)  discloses: copy-to-CPU bit in an active configuration (see, CPU copy and mirror copy in which a copy of the packets is forwarded based on sampling flag or copy flag is asserted, section 0108, 0109, 0235-0243, noted: CPU valid bit, section 0193)
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement mirroring of data packets based on set bit/asserted flag as taught by Swenson ‘744 into the method and the apparatus for monitoring metrics, average rates in the 
	
	Regarding claim 2, Gnanasekaran ‘678 discloses the method of claim 1, further comprising transmitting the flow metrics to one or more assurance platforms (see, analytics platform instances/analytic platform instances, section 0030-0031, 0038, 0041).
 
	Regarding claim 4, Gnanasekaran ‘678 discloses the method of claim 1, wherein the flow sampling rate denotes a proportion of packets in the network flow to be identified (see, average data rates for each flow based on command frames which include metrics such latency, data rates to be monitored, section 0057-0058, 0083).
 
	Regarding claim 5, Gnanasekaran ‘678 discloses the method of claim 1, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets (see, average data rates for each flow based on command frames which include metrics such latency, data rates to be monitored, section 0057-0058, 0083).
  
	Regarding claim 6, Gnanasekaran ‘678 discloses the method of claim 1, further comprising: determining whether additional packets from the network flow (see, multiple flows (i.e. flow A, flow B and flow C) from which a data rate is determined for each flow, section 0082-0083) are needed to generate the flow metrics (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027);  and in response to determining that additional packets are needed (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027) identifying one or see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027). 
 
	Regarding claim 7, Gnanasekaran ‘678 discloses the method of claim 6, wherein the determining whether additional packets from the network are needed is based on a sequence or threshold value (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, section 0010, 0083-0086).
 
	Regarding claim 8, Gnanasekaran ‘678 discloses a system (fig. 4, fig. 5, Analytic Diagnostic Node which includes FC switch 504 which in turn consists of memory 508 coupled to control processor 502, section 0032-0036, 0044-0051, see, determination of flow metrics based on mirror command frames received monitored switches of flows, mirroring of frames, section 0033-0035) comprising: at least one processor (fig. 4, fig. 5, Analytic Diagnostic Node which includes FC switch 504 which in turn consists of memory 508 coupled to control processor 502, section 0032-0036, 0044-0051);  and at least one memory (fig. 4, fig. 5, Analytic Diagnostic Node which includes FC switch 504 which in turn consists of memory 508 coupled to control processor 502, section 0032-0036, 0044-0051) storing instructions which when executed causes the at least one processor to (see, memory 508 storing instructions/non-transitory medium/memory mediums executed by the control processor, section 0059-0062): receive a network flow with a copy in an active configuration (see, mirror command frame sent to the an analytic and diagnostic node in order to compute flow metrics, section 0027, 0037, 0042-activation of  mirror command frames, 0045, 048, 0060-mirror headers/header information);  identify one or more packets in the network flow conforming to a flow sampling rate (noted: monitoring one or more flows, performance metrics, section 0088, see, number of data frames transported for each flow over a time period, average data rates, section 0057-0058, data rates for each flow/the cumulative data rates are equal to the threshold value, section 0083);  generate flow metrics from the one or more packets (see, average data rates, latency time from the one or more flows, oversubscription, section 0036-0037);  and transmit the flow metrics (see, the analytic and diagnostic node-platform directed the mirror command frames using  a system monitoring analytics floe to AF port, section 0051, noted: forwarding of cumulative data rates from determined data rates, section 0058).
	Gnanasekaran ‘678 discloses all the claim limitations but fails to explicitly teach: copy-to-CPU bit in an active configuration.
	However, Swenson ‘774 from a similar field of endeavor (see, mirroring of packets, section 0048, 0056)  discloses: copy-to-CPU bit in an active configuration (see, CPU copy and mirror copy in which a copy of the packets is forwarded based on sampling flag or copy flag is asserted, section 0108, 0109, 0235-0243, noted: CPU valid bit, section 0193)
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement mirroring of data packets based on set bit/asserted flag as taught by Swenson ‘744 into the method and the apparatus for monitoring metrics, average rates in the packet flows, oversubscription based mirror command frames of Gnanasekaran ‘678.  The motivation would have been to provide modification of packet based on monitoring.

	Regarding claim 9, Gnanasekaran ‘678 discloses the system of claim 8, further comprising instructions, which when executed, causes the at least one processor to transmit the flow metrics to one or more assurance platforms (see, analytics platform instances/analytic platform instances, section 0030-0031, 0038, 0041).

Regarding claim 11, Gnanasekaran ‘678 discloses the system of claim 8, wherein the flow sampling rate denotes a proportion of packets in the network flow to be identified (see, average data rates for each flow based on command frames which include metrics such latency, data rates to be monitored, section 0057-0058, 0083).

	Regarding claim 12, Gnanasekaran ‘678 discloses the system of claim 8, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets (see, average data rates for each flow based on command frames which include metrics such latency, data rates to be monitored, section 0057-0058, 0083).
 
	Regarding claim 13, Gnanasekaran ‘678 discloses the system of claim 8, further comprising instructions, which when executed, causes the at least one processor to: determine whether additional packets from the network flow (see, multiple flows (i.e. flow A, flow B and flow C) from which a data rate is determined for each flow, section 0082-0083) are needed to generate the flow metrics (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027);  and in response to determining that additional packets are needed (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027), identify one or more additional packets from the network flow (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027). 
	Regarding claim 14, Gnanasekaran ‘678 discloses the system of claim 13, wherein the determination of whether additional packets from the network are needed is based on a see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, section 0010, 0083-0086).

	Regarding claim 15, Gnanasekaran ‘678 discloses At least one non-transitory computer readable medium (fig. 4, fig. 5, Analytic Diagnostic Node which includes FC switch 504 which in turn consists of memory 508 coupled to control processor 502, section 0032-0036, 0044-0051) storing instructions which when executed causes the at least one processor (see, memory 508 storing instructions/non-transitory medium/memory mediums executed by the control processor, section 0059-0062, see, determination of flow metrics based on mirror command frames received monitored switches of flows, mirroring of frames, section 0033-0035)) to: receive a network flow with a copy in an active configuration (see, mirror command frame sent to the an analytic and diagnostic node in order to compute flow metrics, section 0027, 0037, 0042-activation of  mirror command frames, 0045, 048, 0060-mirror headers/header information);  identify one or more packets in the network flow  (noted: monitoring one or more flows, performance metrics, section 0088) conforming to a flow sampling rate (see, number of data frames transported for each flow over a time period, average data rates, section 0057-0058, data rates for each flow/the cumulative data rates are equal to the threshold value, section 0083);  generate flow metrics from the one or more packets (see, average data rates, latency time from the one or more flows, oversubscription, section 0036-0037);  and transmit the flow metrics((see, the analytic and diagnostic node-platform directed the mirror command frames using  a system monitoring analytics floe to AF port, section 0051, noted: forwarding of cumulative data rates from determined data rates, section 0058).

	Gnanasekaran ‘678 discloses all the claim limitations but fails to explicitly teach: copy-to-CPU bit in an active configuration.
ee, mirroring of packets, section 0048, 0056)  discloses: copy-to-CPU bit in an active configuration (see, CPU copy and mirror copy in which a copy of the packets is forwarded based on sampling flag or copy flag is asserted, section 0108, 0109, 0235-0243, noted: CPU valid bit, section 0193)
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement mirroring of data packets based on set bit/asserted flag as taught by Swenson ‘744 into the method and the apparatus for monitoring metrics, average rates in the packet flows, oversubscription based mirror command frames of Gnanasekaran ‘678.  The motivation would have been to provide modification of packet based on monitoring.

	Regarding claim 17, Gnanasekaran ‘678 discloses the at least one non-transitory computer readable medium of claim 15, wherein the flow sampling rate denotes a proportion of packets in the network flow to be identified (see, average data rates for each flow based on command frames which include metrics such latency, data rates to be monitored, section 0057-0058, 0083).

	Regarding claim 18, Gnanasekaran ‘678 discloses the at least one non-transitory computer readable medium of claim 15, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets (see, average data rates for each flow based on command frames which include metrics such latency, data rates to be monitored, section 0057-0058, 0083).

	Regarding claim 19, Gnanasekaran ‘678 discloses the at least one non-transitory computer readable medium of claim 15, further comprising instructions, which when executed, causes the at least one processor to: determine whether additional packets from the network see, multiple flows (i.e. flow A, flow B and flow C) from which a data rate is determined for each flow, section 0082-0083) are needed to generate the flow metrics (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027);  and in response to determining that additional packets are needed (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027), identify one or more additional packets from the network flow (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, including each average data rate for each monitored flow, latency metrics, section 0010, 0027). 
 
	Regarding claim 20, Gnanasekaran ‘678 discloses the at least one non-transitory computer readable medium of claim 19, wherein the determination of whether additional packets from the network are needed is based on a sequence or threshold value (see, comparing to check when a cumulative data rate for monitored flows exceed a threshold, section 0010, 0083-0086).

9.	Claims 3, 10,  16 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanasekaran et al (US 2017/0093678 A1) in view of Swenson et al (US 2008/0049774 A1) as applied to claim 1, 8, 15 above, and further in view of Kouvelas et al (US 2010/0049860 A1).

	The combination of Gnanasekaran ‘678 and Swenson ‘774 from a similar field of endeavor discloses: Regarding claims 3, 10, 16, the method/system, non-transitory computer readable medium, further comprising changing the copy-to-CPU bit into an inactive configuration. 

	However, Kouvelas from a similar field of endeavor discloses: Regarding claims 3, 10, 16, the method of claim 1, further comprising changing the copy-to-CPU bit into an inactive configuration (section 0051-0052, 055-computer-readble storage medium with instructions, See, XOR operation to clear and set flag in the IC/processor in regard to forwarding copy of the packet or not, section 0062, 0068-0069, 0071 0084, 0089-0092).

		In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention
pertains to implement the method and system for forwarding copy of packets based on the set
flags associated with interfaces/IC as taught by Kouvelas into the combined method of
monitoring of flows on marked indicators/flags of Gnanasekaran ‘678 and Swenson ‘774. The motivation would have been to provide efficient processing of packets based on the flags indications.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ramaswamy et al (US 2017/0302569 A1) discloses methods, systems for executing copy service in  which packet  containing contract defining parameters is detected in data flow, and determining of endpoints for sending the copied data flow (fig. 7, see, the controller 711 coupled to copy service engine 710,  fig. 8, section 0019-0022, 0058, 0076-0092, 0097).

Singh et al (US 2013/0114612 A1) discloses method and apparatus for exporting of network flow statistics, the statistics are determined from a plurality of flows, including number of packets sent (section 0012-0016, 0025-0027, 0034-0038).

	Levy et al (US 2020/0145315 A1) discloses a network switch in which  mirroring packets are selected for analysis (fig. 1, fig. 4, fig. 6, , network switch , section 0003-0007, 0021, 0024, 0031-0055).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473